NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 10-3515
                                      __________

                                  MILES D. THOMAS,

                                                      Appellant,

                                            v.

WILLIAM SANDSTROM, AMY KAUNAS, KEN HUGENDUBLER, HARRISBURG
    AREA HUMANE SOCIETY, AND JOHN DOE (aka OFFICER WEAVER)



                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. No. 1-09-cv-01557)
                     District Judge: Honorable John E. Jones, III


                       Submitted under Third Circuit LAR 34.1(a)
                                  on October 27, 2011

               Before: FISHER, VANASKIE, and ROTH, Circuit Judges

                            (Opinion filed January 25, 2012)



                                      OPINION


ROTH, Circuit Judge:

      Miles D. Thomas appeals the District Court‟s denial of his motion to reinstate

settled litigation. He contends that the General Release he signed is void because he did
not voluntarily agree to release his claims. Because Thomas fails to present any evidence

that he did not enter into a validly enforceable agreement, we will affirm the judgment of

the District Court.

I. Background

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On July 26, 2009, William Sandstrom, a Humane Society Police Officer,

confiscated Thomas‟s dog, Baron, for apparent violations of Pennsylvania‟s animal

cruelty laws. Several days later, Thomas signed a release that transferred his ownership

of Baron to the Harrisburg Area Humane Society. Less than one month later, Thomas,

believing that Sandstrom‟s seizure of Baron was unlawful and that Baron‟s transfer to the

Humane Society was coerced, initiated this suit for violations of his civil rights.

       After several months of litigation, the District Court referred this matter to a

Magistrate Judge for voluntary mediation. Thomas was represented by counsel

throughout the mediation. The Magistrate Judge informed Thomas and his counsel on

four separate occasions of the voluntariness of the mediation The mediation process

culminated in the parties reaching an amicable agreement. As a condition of the

settlement, Thomas was required to execute a General Release. This document stated, in

relevant part:

       For Sole Consideration of the return of the dog, Baron, to Miles Thomas,
       under the terms of the Foster Care Agreement . . . Thomas hereby releases
       and forever discharges William Sandstrom, Amy Kaunas, Ken

                                              2
       Hugendubler, The Harrisburg Area Humane Society and The Cincinnati
       Insurance Company . . . and all other persons . . . who might be claimed to
       be liable . . . from any and all claims, demands, damages, actions, causes of
       action . . . compensation or suits of any kind or nature whatsoever . . .
       [arising] from the alleged seizure of a dog, Baron.

       Upon completion and execution of the Foster Care Agreement, and
       placement of the dog under the terms of the Foster Care Agreement with . .
       . [Thomas, he] agrees to settle and discontinue the [pending] litigation.

Under the terms of the Foster Care Agreement, Baron remained the property of the

Humane Society, but resided with Thomas.

       On February 17, 2010, Thomas executed the Foster Care Agreement. Two days

later, the Humane Society delivered Baron to Thomas. Accordingly, the District Court

entered an order dismissing this case “without prejudice to the right of either party, upon

good cause shown, to reinstate the action within sixty (60) days if the settlement is not

consummated.” Approximately one month later, on March 19, 2010, Thomas moved to

reinstate this action. The District Court denied the motion because settlement was

consummated when the Humane Society return Baron, and Thomas had failed to show

good cause for why the litigation should be reinstated. Thomas appealed.

II. Discussion

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We

have jurisdiction pursuant to 28 U.S.C. § 1291.

       We have held that the law of the forum state applies in construing the terms of a

general release. Three Rivers Motor Co. v. Ford Motors Co., 522 F.2d 885, 892 (3d Cir.

1975). Under Pennsylvania law, “[a] signed release is binding upon the parties unless

executed and procured by fraud, duress, accident or mutual mistake.” Id. (citing Kent v.

                                             3
Fair, 140 A.2d 445 (Pa. 1958)); see Strickland v. Univ. of Scranton, 700 A.2d 979, 986

(Pa. Super. Ct. 1997).

       The crux of Thomas‟s claim is that the settlement agreement is unenforceable

because he was coerced into signing the General Release “by the broken bond of love for

his dog.” Essentially, Thomas asserts that “duress . . . forced [him to sign the agreement

and] . . . take every opportunity that he could to restore his bond of love with his dog.”

(Id. at 17.) However, under Pennsylvania law, “[d]uress is not established merely by

showing that the release was given under pressure.” Three Rivers Motor Co., 522 F.2d at

893. Rather, “where the contracting party is free to come and go and to consult with

counsel, there can be no duress in the absence of threats of actual bodily harm.” Id.; see

Carrier v. William Penn Broad. Co., 233 A.2d 519, 521 (Pa. 1967). Here, Thomas was

represented by counsel throughout the entire mediation and has not alleged or presented

any evidence that he was threatened with bodily harm if he did not sign the General

Release. Consequently, his claim of duress is insufficient to void the settlement

agreement.

       Thomas also asserts that this case must be reinstated with respect to John Doe

a/k/a/ Officer Weaver because Weaver was not a party to the mediation or to the General

Release. This argument is meritless. Thomas signed a general release that by its terms

applied to “all other persons . . . who might be claimed liable,” for claims arising out of

the alleged seizure of Baron. Although Weaver was neither present at the mediation or

specifically mentioned in this release, he is, nonetheless, discharged from any alleged

liability because Thomas‟s claims against him arose from the incident with Baron. Taylor

                                              4
v. Solberg, 778 A.2d 664, 667 (Pa. 2001) (“When the parties to a release agree not to sue

each other or anyone else for a given event, this can effect a discharge of others who have

not contributed consideration for the release. This is true even if the language of the

release is general, releasing, for example, „any and all other persons‟ rather than

specifically naming the persons released”) (internal citations omitted). The District

Court, therefore, did not err when it denied Thomas‟s motion to reinstate the litigation

against Weaver.

III. Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              5